Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  
In claim 6, line 8, “annually” should be changed to --annularly--
In claim 8, line 3, “radical” should be changed to --radial--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a diffuser inclined diagonally downward with respect to a rotation direction of the centrifugal fan” in lines 16-17. However, as best understood in view of the 
Claim 4 recites “an upstream end portion in an exhaust direction of each diffuser plate forming the diffuser is chamfered to form an R-surface.” It is unclear what the term “R-surface” means; the specification does not define the term, and it is unclear what is required structurally beyond the upstream end of each diffuser plate being chamfered. For examination purposes, the term “R-surface” is interpreted as requiring a chamfered surface.
	Claim 5 recites the limitation “each diffuser plate” in line 1. There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation “a central part” in lines 2-3. It is unclear what the claimed “central part” is a part of; as best understood in the context of the claim, this refers to a central part of the hub; for examination purposes, the claim is interpreted as such.
	Claim 7 recites the limitations “the hub” in line 2 and “the main plate” in line 3; there is insufficient antecedent basis for these limitations in the claim.
	Claim 8 recites the limitations “the main plate” in lines 2-3, “the vicinity” in line 3, and “adjacent impeller blades” in line 4. There is insufficient antecedent basis for these limitations in the claim.
	Claims 2 and 3 are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 9,752,816) in view of Jang et al. (US 2020/0088421 A1).
	Regarding claim 1, Hwang discloses (in the embodiment of Fig. 6, reproduced below for convenience) a centrifugal blower in which a centrifugal fan 130 (labeled in Fig. 3) and a motor 

    PNG
    media_image1.png
    497
    301
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    584
    492
    media_image2.png
    Greyscale

Hwang is silent regarding a diffuser inclined diagonally downward with respect to a rotation direction of the centrifugal fan is provided at a position facing respective exhaust holes.
However, Jang teaches (in the embodiment of Jang, Fig. 9) a case (duct 62) for a fan (fan 30 shown in Jang, Fig. 2), and a diffuser 70 facing the exhaust portion 62b of the case, the diffuser inclined diagonally downward with respect to a rotation direction of the fan (diffuser vanes 290 in Fig. 9 shown as inclined diagonally downward with respect to a fan rotation 
Regarding claim 2, Jang further teaches the diffuser is provided integrally with the second case (as disclosed in paragraph [0103], diffuser vanes 290 are formed integrally with the case, duct 62; note the combination of Hwang in view of Jang results in the diffuser being formed integrally with the second case), in which a plurality of diffuser plates 290 are arranged so that the diffuser plates adjacent in the circumferential direction do not overlap one another in plan view in the axial direction (as shown in Fig. 10, adjacent diffuser vanes 290 do not overlap).
Regarding claim 4, Jang further teaches an upstream end portion in an exhaust direction of each diffuser plate forming the diffuser is chamfered to form an R-surface (as shown in Fig. 9, annotated below, the upstream ends of diffuser plates 290 are chamfered; as noted in the 112 rejection above, it is unclear what the term “R-surface” requires structurally beyond the claimed chamfering). 

    PNG
    media_image3.png
    423
    548
    media_image3.png
    Greyscale

Regarding claim 5, Jang further teaches each diffuser plate 290 forming the diffuser has a skew shape shifted by a prescribed amount in the rotating direction of the centrifugal fan with respect to the radial direction (as shown in Fig. 10, diffuser plates 290 are formed along the inclined surface of diffuser 70, and thus each plate 290 is skewed in the radial direction).
Regarding claim 6, Hwang further discloses the centrifugal fan has a hub 131 assembled integrally with a rotor yoke (shaft 122) at a central part (as shown in Fig. 6, reproduced below for convenience, shaft 122 is integrated with hub 131 at the center of hub 131), a main plate continuing from the hub on the outer side in the radial direction is formed in a dome shape (as shown in Fig. 6, hub 131 extends radially outwardly in a dome-shaped main plate), a plurality of impeller blades 135 are formed to stand on the main plate in the circumferential direction at prescribed intervals (circumferential distribution of blades 135 shown in Fig. 3), and a shroud 
Regarding claim 7, Hwang further discloses the motor 120 is housed in an overlapping manner in a dome-shaped space formed by the hub 131 of the centrifugal fan and the main plate (the main plate being the surface of hub 131 extending outward from the center of the hub in the radial direction) continuing from the hub on an opposite surface side of the opening for air supply (as shown in Fig. 6, motor 120 is housed within the dome-shaped hub 131 on an opposite side of the fan from the opening 102). 
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Jang, and further in view of Shioda et al. (US 9,121,408).
Regarding claim 3, Hwang in view of Jang discloses the invention of claim 1, as set forth above.
Jang further teaches the diffuser is provided integrally with the second case (as disclosed in paragraph [0103], diffuser vanes 290 are formed integrally with the case, duct 62; note the combination of Hwang in view of Jang results in the diffuser being formed integrally with the second case)
Hwang in view of Jang is silent regarding a plurality of diffuser plates are arranged so that the diffuser plates adjacent in the circumferential direction overlap one another in plan view in the axial direction.
However, Jang does disclose the shape and length of the diffuser plates 290 may be adjusted as desired (Jang, paragraph [0104]). Furthermore, Shioda discloses a diffuser for a .

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Jang, and further in view of Kenyon et al. (US 10,124,135).
	Regarding claim 8, Hwang in view of Jang discloses the invention of claim 1, as set forth above.
	Hwang in view of Jang is silent regarding the centrifugal fan is configured so that blades of a sub-impeller are each formed to stand on the main plate in the vicinity of the outer side in the radial direction between adjacent impeller blades.
	However, Kenyon discloses a centrifugal fan, wherein the centrifugal fan is configured so that blades 363 of a sub-impeller are each formed to stand on the main plate 364 in the vicinity of the outer side in the radial direction between adjacent impeller blades 362 (see Kenyon, Figs. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745  

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745